DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

March 29, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Increased Federal Medical Assistance Percentage Final Rule with Request
for Comments and Premium Assistance FAQs

Today the Centers for Medicare & Medicaid Services (CMS) released information on two topics:
• Affordable Care Act Increased Federal Medical Assistance Percentages
• Premium Assistance Frequently Asked Questions
Increased Federal Medical Assistance Percentage Final Rule with Request for Comments
Today CMS put on display in the Federal Register a final rule with request for comments titled
“Increased Federal Medical Assistance Percentage through the Affordable Care of 2010” (CMS2327-FC.) This rule implements provisions of the Affordable Care Act on increased Federal
Medical Assistance Percentage (FMAP), or matching, rates for certain Medicaid beneficiaries in
states. The rule codifies the increased FMAP rates that will be applicable beginning January 1,
2014 and outlines a simplified methodology states will use to claim the appropriate matching
rates. A CMS fact sheet describing the rule is available
at http://www.cms.gov/apps/media/fact_sheets.asp.
We are issuing these rules as final and simultaneously seeking comment on selected provisions
of this final rule through Monday, June 3, 2013.
The rule is available at: https://www.federalregister.gov/public-inspection and will be published
in the Federal Register on April 2, 2013. As noted, public comments are due Monday, June 3,
2013. Please refer to the Federal Register for information about how to submit comments.
Premium Assistance Frequently Asked Questions
Today CMS also released new Frequently Asked Questions (FAQs) about states purchasing
coverage through a Qualified Health Plan (QHP) on behalf of their Medicaid beneficiaries using
premium assistance.

CMCS Informational Bulletin – Page 2
The Questions and Answers may be accessed at: http://medicaid.gov/State-ResourceCenter/Frequently-Asked-Questions/CMCS-Ask-Questions.html
As we continue to move forward with implementation of the Affordable Care Act, CMS has
received questions from states and other stakeholders regarding the Affordable Care Act. CMS
has continually updated our Frequently Asked Questions section of Medcaid.gov with questions
and answers that address the questions we have received. We hope this information provided in
today’s Question and Answer document will be helpful. As always, CMCS staff are available to
help states with any questions they might have on the information we are providing today, and
we look forward to continuing to work closely with our state partners as we prepare for the
important changes to come.
If you have additional questions, please send them to CMCSPPACAQuestions@cms.hhs.gov

